Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Preliminary Amendment
Applicant submitted a preliminary amendment on 07-15-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
With reference to the provided remarks, Applicant argues that the combined prior arts fail to teach or suggest the claim features as recited in claims 1, 12, and 13.
Examiner Responses
The Examiner partially disagrees with the argument that the prior arts fail to teach any of the features outlines in independent claims 1, 12, and 13. Regarding the first (3) components of the independent claim features, Ramachandrula clearly specifies a document scanner (10), a unit for identifying character strings (para. [0040]), and method for determining inclination of the identified text lines (para. [0044]). However, Examiner agrees that Ramachandrula and the other cited arts are silent on a classification system which relies on angle of inclination. Therefore, the rejection with Ramachandrula and Prakash has been withdrawn. However, upon further evaluation, a new rejection has been issued with Ramachandrula in view of Akiyama.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okazaki (U.S. Patent Pub. No. 2020/0143212 A1) in view of Akiyama (U.S. Patent Pub. No. 2017/0171407 A1).
Regarding claim 1, Ramachandrula teaches an image processing apparatus: at least one memory that stores a program; and at least one processor that executes the program to perform: (1) obtaining a scanned image (10, para. [0051] [0052]; Ramachandrula teaches generated a scanned image of a document); (2) specifying a plurality of character string areas in the scanned image by analyzing the scanned image (para. [0038] [0043]; Ramachandrula teaches analyzing foreground pixel content in the document which includes text lines); (3) obtaining a respective inclination for each of the plurality of character string areas (para. [0053] [0058]; Ramachandrula teaches determining a skew estimations for the document based on foreground content pixels); (4) classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group; and (5) multi-cropping a plurality of document images from the scanned image based on the classified groups (para. [0139] [0155] [0159], Ramachandrula teaches rotating and cropping the final output of the document image)..
	Ramachandrula teaches determining respective inclinations for recognized text portions but does not teach grouping them via matching angles.
	Akiyama is also in the field of obtaining inclinations for character strings. Akiyama teaches the apparatus which includes steps for: classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group (para. [0123] [0124]; Akiyama teaches calculating an approximate straight line by comparing adjacent character string blocks).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramachandrula by incorporating the component separating feature that is taught by Shen, to make the invention that rotates a skewed digital image by segmenting boundary components (Ramachandrula) which are calculated using the slope of identified text regions within the document (Akiyama); thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a stable and consistent means for determining inclination in a document (Akiyama, para. [0007] [0127]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Ramachandrula in view of Akiyama further teaches the apparatus, wherein the scanned image is generated by reading a plurality of documents placed on a document table of a scanner (Akiyama, G1, G2).
Regarding claim 7, Ramachandrula in view of Akiyama further teaches the apparatus, wherein the at least one processor further performs control to store the multi-cropped plurality of document images (20, para. [0051] [0052], Ramachandrula teaches that the segmented image is stored in memory).
Regarding claim 8, Ramachandrula in view of Akiyama further teaches the apparatus, wherein the at least one processor further performs correction of an inclination of each of the multi-cropped plurality of document images (40, para. [0036] [0051], Ramachandrula teaches a skew correction apparatus adapted to correct the skew of each segment contained in the image).
Regarding claim 12, Ramachandrula teaches an image processing method comprising: (1) obtaining a scanned image (10, para. [0051] [0052]; Ramachandrula teaches generated a scanned image of a document); (2) specifying a plurality of character string areas in the scanned image by analyzing the scanned image (para. [0038] [0043]; Ramachandrula teaches analyzing foreground pixel content in the document which includes text lines); (3) obtaining a respective inclination for each of the plurality of character string areas (para. [0053] [0058]; Ramachandrula teaches determining a skew estimations for the document based on foreground content pixels); (4) classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group; and (5) multi-cropping a plurality of document images from the scanned image based on the classified groups (para. [0139] [0155] [0159], Ramachandrula teaches rotating and cropping the final output of the document image).
	Ramachandrula teaches determining respective inclinations for recognized text portions but does not teach grouping them via matching angles.
	Akiyama is also in the field of obtaining inclinations for character strings. Akiyama teaches the method which includes steps for: classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group (para. [0123] [0124]; Akiyama teaches calculating an approximate straight line by comparing adjacent character string blocks).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramachandrula by incorporating the component separating feature that is taught by Shen, to make the invention that rotates a skewed digital image by segmenting boundary components (Ramachandrula) which are calculated using the slope of identified text regions within the document (Akiyama); thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a stable and consistent means for determining inclination in a document (Akiyama, para. [0007] [0127]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 13, Ramachandrula teaches a non-transitory computer-readable storage medium storing a program for causing a computer to perform: (1) obtaining a scanned image (10, para. [0051] [0052]; Ramachandrula teaches generated a scanned image of a document); (2) specifying a plurality of character string areas in the scanned image by analyzing the scanned image (para. [0038] [0043]; Ramachandrula teaches analyzing foreground pixel content in the document which includes text lines); (3) obtaining a respective inclination for each of the plurality of character string areas (para. [0053] [0058]; Ramachandrula teaches determining a skew estimations for the document based on foreground content pixels); (4) classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group; and (5) multi-cropping a plurality of document images from the scanned image based on the classified (para. [0139] [0155] [0159], Ramachandrula teaches rotating and cropping the final output of the document image).
	Ramachandrula teaches determining respective inclinations for recognized text portions but does not teach grouping them via matching angles.
	Akiyama is also in the field of obtaining inclinations for character strings. Akiyama teaches a non-transitory storage medium which includes steps for: classifying the plurality of character string areas into groups, wherein character string areas whose inclinations are regarded as being identical are classified into a same group (para. [0123] [0124]; Akiyama teaches calculating an approximate straight line by comparing adjacent character string blocks).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramachandrula by incorporating the component separating feature that is taught by Shen, to make the invention that rotates a skewed digital image by segmenting boundary components (Ramachandrula) which are calculated using the slope of identified text regions within the document (Akiyama); thus, one of ordinary skilled in the art would be motivated to combine the references since this would provide a stable and consistent means for determining inclination in a document (Akiyama, para. [0007] [0127]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kriegman (US Patent Application Pub. No. 2019/0311227 Al) 
Kawano (US Application Pub. No. 2017/0171428 Al) teaches a scanning device for detecting and correcting skew in a readable document.
Torres (US Patent Application Pub. No. 2020/0250415 Al) teaches a machine learning algorithm for image cropping and skew correction.
Allowable Subject Matter
Claims 3, 4, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664